Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to October 24, 2016.  The amendment received 1/26/21 and the IDS received 11/3/20 have been entered and claims 14, 16-18 are considered here.  The amended title and abstract are acceptable and the IDS received 11/3/20 has been considered.  In view of the arguments presented and amendments to the claims, the rejection of record under 35 USC 112(b) is hereby withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over each of Morihara, Kim, Hashiguchi and Magliba.
Morihara (Mol Nutr Food Res) entitled "Garlic as an Anti-Fatigue Agent" supplied by Applicants, teaches in the abstract, garlic produces improvement in fatigue or lassitude through a variety of actions.  On page 1329 column 2 last paragraph, aged garlic extract (AGE) is listed and described.  On page 1330 column 1 AGE is one of the processed products of garlic that has the most desirable effects.  And further in the article various effects are described including improvement in peripheral circulation, anti-oxidative effects, immunomodulation effects, and nutritional effects which contribute to recovery from fatigue. 
Kim (KR 10-2008-0013760) entitled "Extracts of Aged Garlic and a Preparation Method of Aged Garlic and Vinegar Beverage Using the Garlic" machine English translation provided, original and abstract supplied by Applicants, teaches in the abstract, making an aged garlic by heating.  In the translation, in paragraph 3, the extract recovers tiredness and has an increasing stamina effect.  In paragraph 13 sugar may be added.
Hashiguchi (JP 2014 045693) entitled “Manufacture and Its Use of a Black Garlic Extract” teaches throughout the patent various conditions including time and temperature under which garlic is heated to make black 
Magliba (2008/0317936) entitled “Health Enhancing Ethnic Salad Dressing” teaches in the abstract, a food product containing vinegar, corn syrup (which is primarily sugar), and dried garlic.  In paragraph 126 antioxidant effect of aged garlic is disclosed.  In paragraphs 14 and 17 sugar is added to the products.
The claims differ from the above references in that they are directed to specific effects.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to administer aged garlic extract for the claimed effects because the references teach the extracts are in health foods and have antioxidant and other health effects.  Anti-fatigue is so general such that any food with any calories would have such an effect.  And black garlic known for its circulatory and antioxidant activities would also result in anti-fatigue effects.  The addition of sugar to the composition would provide a source of energy.


1/26/21 have been fully considered but they are not persuasive.
Applicants' response argues that the cited references do not teach the newly claimed efficacies.
It is the examiner's position that the cited references teach administering the same garlic extract as claimed which would inherently have the claimed effects.  Further, the references teach many desirable effects of the extract that are closely related to or overlapping the claimed effects.  Working efficiently, handling stress, sleeping well, etc. would be expected from the various beneficial effects taught by the references.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/RALPH J GITOMER/Primary Examiner, Art Unit 1655